Citation Nr: 0201527	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  01-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected schizophrenia currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran had active military duty from August 1970 to July 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 2001 rating decision by 
the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans' Affairs (VA) which denied the 
veteran's claim on appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's schizophrenia is productive of serious 
impairment in social and occupational.

3.  Service connection is in effect for schizophrenic 
reaction, paranoid type evaluated as 50 percent disabling.

4.  The veteran reportedly has 10 years of education and 
occupational experience as a janitor.  He last worked part-
time for five months in 1998 a janitor.  

5.  The veteran's service connected disability prevents him 
from securing and maintaining a substantially gainful 
occupation consistent with his education and occupational 
experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent evaluation for 
schizophrenic reaction, paranoid type, have been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § Part 4, Diagnostic 
Code 9203 (2001).

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West Supp. 2001) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Veterans Claims Assistance Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this regard, the Board notes that VA has a duty to notify 
the appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  The 
veteran was notified of the evidence needed to substantiate 
his claim in September 2001 Statement of The Case (SOC).  VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate his claim.  In connection with this 
matter, the RO has obtained the available medical records as 
identified by the veteran.  Also, a VA examination has been 
conducted.  The appellant has identified no other potential 
sources of treatment records and a review of the record shows 
that all identified sources of records have been associated 
with the claims folder.  Thus, the Board concludes that VA 
has satisfied the requirements of the VCAA and this decision 
is not prejudicial to the veteran.  Bernard v. Brown, 4 
Vet.App. 384 (1993).

I. FACTUAL BACKGROUND

The veteran received a disability retirement from service in 
July 1974 as a result of the service connected psychiatric 
disorder.

The veteran received intermittent treatment at private 
facilities during 1997 and 1998 for several problems, 
including long and short-term memory loss of uncertain 
etiology.  Received in April 2000 was the veteran's 
application for increased compensation based on 
unemployability.  At that time he reported 10 years of 
education.  He indicated that he last worked in May 1998 
cleaning up.  He reported he became totally disabled in May 
1998.

The veteran stated in an April 2000 statement that he had 
panic attacks, memory loss, and problems concentrating.  He 
stated that he had trouble leaving his house to go places.  
He was afraid to be out in public and had little or no social 
contact.  It was hard for him to have a conversation because 
it was hard for him to remember what had been said.  He felt 
dizzy and foolish.  He stated that he had high-blood 
pressure, diabetes, and a renal problem that he believes 
affect his brain.  He was not mentally alert and was easily 
upset.  

A VA psychiatric examination was conducted in September 2000.  
At that time the veteran stated that he has been married 
twenty-two years and has two children and three stepchildren.  
He reported that he last worked part-time for five months in 
1998 cleaning up at a concrete company.  He had never had a 
job for a period of time greater than a year.  The veteran 
reported that he has schizophrenia.  He stated that anxiety 
was his real problem and he had panic attacks.  

He reported that he was unable to leave the house for months 
and months at a time.  He heard things, especially when he 
was having anxiety attacks.  He described these things as 
voices that called his name.  He reported that he was nervous 
around groups of people and around individual people. 

In the past he reported visual hallucinations.  He reported 
that he felt that others could read his mind at times.  He 
denied present suicidal or homicidal ideations.  He did 
report three suicide attempts in the past.  The last suicide 
attempt was in the early 1990's.  On three prior times he 
wanted to drink poison, overdose on his medication, and tried 
to swallow fire.  At those time he reported that he was very 
hopeless about his mental disorder.  

Objective findings show that the veteran was casually dressed 
who was alert and oriented to person, place, and situation.  
He started the examination with the chief complaint that he 
was really nervous.  The veteran exhibited poor eye contact, 
looking at the ceiling during most of the exam.  His mood was 
described as anxious.  His affect was congruent with his 
stated mood.  His thought process was basically coherent.  
Thought content was negative for suicidal or homicidal 
ideations.  His higher cognitive functions were impaired.  He 
reported that his wife helped him with his finances.  
Proverbs interpretation was concrete.

The diagnosis was Axis I, paranoid schizophrenia with 
anxiety; Axis II, deferred; Axis III, he reported a history 
of hypertension and diabetes; Axis IV, stress related to his 
chronic mental illness and physical problems; Axis V, GAF 49.

The examiner commented that the veteran had paranoid 
schizophrenia with anxiety.  The veteran had been suffering 
severe social and occupational impairment.  The 

veteran was very concrete and basic in his thinking.  The 
veteran would have difficulty managing his financial affairs 
and difficulty obtaining substantial gainful employment.  

II. ANALYSIS

1.  Entitlement to an increased evaluation for service 
connected schizophrenia currently evaluated as 50 percent 
disabling.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2001), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2001).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).

The RO has assigned a 50 percent rating for the service 
connected schizophrenia in accordance with the criteria set 
forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 
4, Diagnostic Code 9203 (2001).   

Diagnostic Code 9203 provides for the evaluation of 
schizophrenia, paranoid type. A 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent disability evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted for total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130, Diagnostic Code 9203.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, and frequent shoplifter) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

To summarize, the veteran's statements are deemed competent 
with regard to the description of the symptoms of his 
psychiatric illness.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record in conjunction with the 
pertinent rating criteria previously set forth.  

In this regard, the evidence shows that the veteran is 
receiving ongoing treatment for psychiatric symptoms.  The 
recent VA examinations showed that the veteran reported panic 
attacks, anxiety, and hearing voices.  The examination 
confirmed the presence of anxiety and impairment in the 
veteran's higher cognitive functioning.  Also, his thinking 
was described as very concrete and basic.  Additionally, the 
examiner indicated that the psychiatric illness resulted in 
suffering severe social and occupational impairment.  His GAF 
score was 49, which indicates the presence of serious 
impairment in social and occupational.  In view of the 
severity of symptoms and findings associated with the 
service-connected psychiatric disorder, it is the Board's 
judgment that the criteria for a 70 percent rating have been 
met. 

However, this same evidence does not show that the symptoms 
and findings satisfy the criteria for a 100 percent 
evaluation under the rating criteria.  The September 2000 VA 
examination showed that there was some impairment in loss 
memory.  However, the veteran was oriented and his thought 
process was basically coherent.  The veteran was casually 
dressed and alert.  The objective findings do not show total 
occupational and social impairment.  Accordingly, a schedular 
rating in excess of 70 percent is not warranted.  

II. TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the veteran to follow 
a substantially gainful occupation.  See 38 C.F.R. § 3.340.  
In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability." See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991). 

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  See 38 C.F.R. 
§ 3.340.  Where the schedular rating is less than total, a 
total disability rating for compensation purposes may be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  See 38 C.F.R. § 4.16(b).

In this case, service connection is effect for schizophrenic 
reaction, paranoid type at 70 percent disabling.  Thus, the 
veteran's service-connected disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16(a).

In this regard, the record reflects that the veteran reported 
that he last worked part-time for five months in 1998 
cleaning up at a concrete company.  He had never had a job 
for a period of time greater than a year.  As previously 
discussed, he continues to experience anxiety, panic attacks, 
nervousness, and impairment in higher cognitive functioning.  
Additionally, he reported being nervous around people and 
that he would stay in his house for months at a time.  Also, 
his thinking was described as very concrete and basic.  He 
was assigned a GAF score of 49, which contemplates serious 
occupational impairment, to include the inability to hold a 
job.  Based on the evidence it is the Board's judgment that 
the service psychiatric disorder prevents the veteran from 
obtaining and maintaining substantially gainful employment 
consistent with his education and occupational experience.


ORDER

Entitlement to a 70 percent evaluation for schizophrenia and 
a total rating for compensation purposes is granted, subject 
to the law and regulations pertaining to the payment of 
monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

